961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fa'Dee MULAZIM, Petitioner-Appellant,v.John W. HAWLEY, Respondent-Appellee.
No. 92-1052.
United States Court of Appeals, Sixth Circuit.
May 12, 1992.

Before KENNEDY, DAVID A. NELSON and BATCHELDER, Circuit Judges.

ORDER

1
This pro se Michigan prisoner, Fa'Dee Mulazim (aka Fardee Mulazim, Far'dee Mulazim, Artis Johnson) appeals from the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his petition for habeas relief, Mulazim alleged that his conviction for assault with intent to do great bodily harm less than murder was obtained in violation of his constitutional rights.   The case was submitted to a magistrate judge who recommended that the petition be dismissed for failure to exhaust state remedies.   See Picard v. Connor, 404 U.S. 270 (1971);   Rose v. Lundy, 455 U.S. 509 (1982).   The district court reviewed the case in light of Mulazim's objections and adopted the magistrate judge's report and recommendation as the opinion of the court.


3
Upon review, we find no error.   The record clearly reveals that Mulazim's state court appeals have thus far been denied because of his failure to comply with state procedural law with regard to perfecting his appeal, and not because of an unconstitutional denial of access to the courts.   Furthermore, an available state court remedy is provided pursuant to the Michigan Court Rules.   MCR 6.500-509.


4
Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the magistrate judge's report and recommendation dated April 11, 1991, as adopted by the district court in its order dated December 11, 1991, and for the reasons set forth herein.   Rule 9(b)(3), Rules of the Sixth Circuit.